Citation Nr: 0517900	
Decision Date: 06/30/05    Archive Date: 07/07/05

DOCKET NO.  01-05 518A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel


INTRODUCTION

The veteran had verified active military service from 
November 1969 to January 1972, and additionally claimed 
service with the South Carolina Army National Guard, from 
1978 to 1990, that has not been verified.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of a July 2000 rating decision.  The 
veteran filed a notice of disagreement (NOD) in April 2001, 
and the RO issued a statement of the case (SOC) later in 
April 2001.  The veteran filed a substantive appeal (via a VA 
Form 9, Appeal to Board of Veterans' Appeals) in June 2001.  

In July 2003, the veteran withdrew his request for a hearing 
before RO personnel.  

In February 2004, the Board, inter alia, remanded the 
veteran's claims for service connection for bilateral hearing 
loss and for tinnitus to the RO for additional development.  
Following its completion of the Board's requested 
development, the RO continued the denial of the veteran's 
claims (as reflected in a November 2004 supplemental SOC 
(SSOC)).  

In May 2005, the veteran testified during a hearing before 
the undersigned Veterans Law Judge in Washington, D.C.; a 
transcript of that hearing is of record.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished.  

2.  Neither hearing loss nor tinnitus was shown in service, 
and the only competent evidence on the question of a medical 
nexus between either disability and service weighs against 
the claims.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing 
loss are not met.  38 U.S.C.A. §§ 1110, 1131, 1154(b), 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.385 (2004).

2.  The criteria for service connection for tinnitus are not 
met.  38 U.S.C.A. §§ 1110, 1131, 1154(b), 5103, 5103A, 5107 
(West  2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002).  To implement 
the provisions of the law, VA promulgated regulations 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2004).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development actions needed to fairly 
adjudicate each of the claims has been accomplished.  

Through February 2002 and March 2004 notice letters, an April 
2001 SOC, as well as October 2001, July 2003, and November 
2004 SSOCs, the RO notified the veteran and his 
representative of the legal criteria governing the claims, 
the evidence that had been considered in connection with the 
appeal, and the bases for the denial of the claims.  After 
each, they were afforded the opportunity to respond.  

The veteran's representative has contended that the RO, in 
adjudicating the veteran's claims in November 2004, did not 
consider the veteran's contentions with regard to in-service 
acoustic trauma while in Vietnam and while with the South 
Carolina Army National Guard.  In this case, the July 2003 
SSOC reflects the RO's consideration of the veteran's 
contentions pertaining to acoustic trauma in service.  No 
additional evidence was provided by the veteran subsequent to 
the July 2003 SSOC other than the report of the March 2004 VA 
examination, which the RO considered (as reflected in the 
November 2004 SSOC).  Furthermore, while the veteran's 
representative has contended that the RO did not invite the 
veteran to submit buddy or lay statements in support of his 
claims, a review of the above noted notice letters does in 
fact reflect that, the veteran was invited to submit evidence 
in support of his claims.  Particularly, the February 2002 
letter noted, "You may also submit your own statements or 
statements from other people describing your physical or 
mental disability symptoms."  

Hence, the Board finds that the veteran has received 
sufficient notice of the information and evidence needed to 
support his claims, and has been afforded ample opportunity 
to submit such information and evidence.  

The Board also finds that the February 2002 and March 2004 
notice letters satisfy the statutory and regulatory 
requirement that VA notify a claimant what evidence, if any, 
will be obtained by the claimant and which evidence, if any, 
will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002) (addressing the duties imposed by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  In particular, 
in the February 2002 letter, the RO notified the veteran that 
VA was required to make reasonable efforts to obtain medical 
records, employment records, or records from other Federal 
agencies.  The RO also requested that the veteran identify 
any medical providers from whom he wanted the RO to obtain 
and consider evidence.  The RO further requested that the 
veteran submit any evidence that would help support his 
claims, which he has done.  

Also as regards VA's notice requirements, the Board notes 
that, in the decision of Pelegrini v. Principi, 18 Vet. App. 
112 (2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant's possession that pertains to the claim(s).  As 
indicated above, the four content of notice requirements have 
been met in connection with this appeal.  .  

However, Pelegrini also held that the plain language of 38 
U.S.C.A. § 5103(a) (West 2002), requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," the Secretary receives a 
complete or substantially complete application for VA-
administered benefits.  In that case, the Court determined 
that VA had failed to demonstrate that a lack of such 
pre-adjudication notice was not prejudicial to the claimant.  

In the case now before the Board, the documents meeting the 
VCAA's notice requirements were provided to the veteran after 
the December 2000 rating action on appeal.  However, the 
Board finds that the lack of full, pre-adjudication notice in 
this case does not, in any way, prejudice the veteran.

As indicated above, the April 2001 SOC and multiple SSOCs 
notified the veteran what was needed to substantiate his 
claims and also identified the evidence that had been 
considered with respect to his claims.  Furthermore, in the 
above-noted February 2002 and March 2004 notice letters, the 
RO advised the veteran of VA's responsibilities to notify and 
assist him in his claims.  After the notice letters, SOC, and 
SSOCs (as well as the Board's February 2004 remand), the 
veteran was afforded an opportunity to respond.  The veteran 
has not identified any medical treatment providers from whom 
he wishes the RO to obtain records.  

The Board also points out that there is no indication 
whatsoever that any additional action is needed to comply 
with the duty to assist in connection with either of the 
veteran's claims.  The veteran's service medical records 
pertaining to his service from November 1969 to January 1972, 
are associated with the claims file.  In June 2001, the 
veteran submitted the reports of three different medical 
examinations conducted while he was in the National Guard.  
These examinations included audiological test findings.  In 
addition, the RO has obtained treatment records from the VA 
Medical Center (VAMC) in Charleston, South Carolina.  The RO 
also arranged for the veteran to undergo VA audiological 
examinations in May 2003 and March 2004, the reports of which 
are associated with the claims file.  

While the veteran's representative has contended that 
additional development is needed to verify the veteran's 
units of assignment during his service from November 1969 to 
January 1972, and while with the South Carolina Army National 
Guard, the Board finds no such development is warranted.  In 
this case, the veteran's units of assignment have no bearing 
on his appeal, as his contentions regarding in-service 
acoustic trauma have been considered by those VA examiners in 
May 2003 and March 2004 in rendering their opinions, and by 
the RO in consideration of the veteran's claims.  

The Board is aware that the veteran's representative has 
contended that the RO did not comply with the Board's 
February 2004 remand request, in particular, the VA examiner 
in March 2004 did not determine the nature and etiology of 
the veteran's bilateral hearing loss and tinnitus, nor was a 
complete rationale given for the examiner's opinion.  See 
Stegall v. West, 11 Vet. App. 268 (1998) (Where the remand 
orders of the Board or the Court are not complied with, the 
Board errs as a matter of law when it fails to ensure 
compliance).   

The Board notes that the VA examiner's opinion in March 2004 
was based on a complete review of the veteran's documented 
medical and service history, along with the veteran's 
reported assertions and complaints, to include complaints of 
acoustic trauma both in Vietnam and while with the South 
Carolina Army National Guard.  The examiner provided the 
rationale for the opinion, and this opinion was further 
supported by the opinion of the May 2003 VA audiologist.  
There is no indication that the veteran's reported history 
was inaccurate or incomplete.  Additionally, the Board notes 
that its request for the etiology of the veteran's hearing 
loss and tinnitus pertained to the etiology of those 
disabilities as they relate to service, as can be inferred 
from the subsequent request for a nexus opinion on whether 
the veteran's hearing loss or tinnitus was as likely as not 
related to military service.  Therefore, the Board finds that 
its February 2004 remand order was fully complied with and no 
further action in this regard is warranted.  

Hence, the Board finds that any failure on VA's part in not 
fulfilling the VCAA notice requirements prior to the RO's 
initial adjudication of the claims is harmless.  See ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); 
Cf. 38 C.F.R. § 20.1102.   

Under these circumstances, the Board finds there is no 
prejudice to the veteran in proceeding, at this juncture, 
with a decision on each of the claims on appeal. 

II.  Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or from aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
connection may be granted for any disease diagnosed after 
discharge when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

Specifically with respect to the veteran's reported Army 
National Guard service, the applicable laws and regulations, 
in pertinent part, permit service connection only for a 
disability resulting from a disease or injury incurred in or 
aggravated coincident with active duty for training, or for 
disability resulting from injury during inactive duty 
training.  See 38 U.S.C.A. § 101(22),(23),(24) (West 2002); 
38 C.F.R. § 3.6 (2004.  

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
3000, 4000, Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000 and 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC test are less than 94 percent.  38 C.F.R. § 3.385.  

The Board notes that, the veteran has alleged that he 
experienced acoustic trauma during combat operations in 
Vietnam as a result of weapons fire and explosions.  The 
veteran's DD-214 reflects the veteran's service in Vietnam 
and his receipt of a Combat Infantryman's Badge (CIB).  The 
veteran is competent to provide evidence of excessive noise 
exposure in service, on the basis of his assertions, if 
consistent with the facts and circumstances of his 
established combat service.  See 38 C.F.R. § 1154(b) (West 
2002).  In addition to his claimed acoustic trauma in 
Vietnam, the veteran has also contended that while serving 
with the South Carolina Army National Guard from 1978 to 
1990, he was also exposed to acoustic trauma, again, due to 
weapons fire, which he reportedly experienced without hearing 
protection.  

A review of the veteran's service medical records associated 
with his service from November 1969 to January 1972, reflects 
no treatment for or diagnosis of either hearing loss or 
tinnitus.  Both the pre-induction and separation medical 
examination reports include assessments that the veteran's 
ears were normal, with audiological testing reflecting no 
hearing disability for VA purposes.  Subsequent medical 
examination reports associated with the veteran's service in 
the South Carolina Army National Guard reflect an enlistment 
examination, undated, and a periodic report of medical 
examination, dated in February 1988, both of which reflect no 
hearing disability for VA purposes.  A periodic report of 
medical examination, dated in February 1992, reflects on 
audiological testing a left ear hearing disability for VA 
purposes without disability of the right ear.  

Thereafter, an August 2000 audiological evaluation revealed 
mild sensorineural hearing loss at 4000 Hertz in the right 
ear, and moderately severe to profound sensorineural hearing 
loss in the left ear.  An October 2000 progress note, 
reflects the veteran's report of a 25-year history of 
tinnitus in the left ear since Vietnam.  The veteran also 
reported that he had been informed 10 years previously that 
he had no hearing in his left ear, and that he had been 
unaware of the hearing deficit until that time.  The 
diagnosis was left ear sensorineural hearing loss, with the 
right ear reported to be within normal limits except for mild 
sensorineural hearing loss at 4000 Hertz.  

A report of a May 2003 VA audiological examination noted the 
veteran's reported history with respect to in-service noise 
exposure both during his service in Vietnam and with the 
South Carolina Army National Guard.  The veteran also 
reported tinnitus in his left ear.  Audiological evaluation 
revealed moderate sensorineural hearing loss at 3000 and 4000 
Hertz in the right ear.  The left ear reflected profound 
sensorineural hearing loss.  The examiner, an audiologist, 
following review of the veteran's reported and documented 
medical history, to include consideration of the reports of 
in-service noise exposure, opined that it was as least as 
likely as not that the veteran's current hearing loss was not 
the result of noise exposure in service based on the first 
evidence of hearing loss many years following service.  

A report of a March 2004 VA audiological examination reflects 
the veteran's report of left ear tinnitus for 25 to 30 years.  
Audiological test results revealed normal right ear hearing 
through 2000 Hertz with a moderate sensorineural hearing loss 
at 3000 Hertz and a moderately severe sensorineural hearing 
loss at 4000 Hertz.  The left ear was noted to have a 
profound sensorineural hearing loss.  The examiner, a 
physician, following review of the veteran's reported and 
documented medical history, to include consideration of the 
reports of in-service noise exposure, opined that the 
veteran's hearing loss and tinnitus were not related to his 
military service since the veteran's discharge hearing exam 
showed normal hearing bilaterally.  

The Board notes, that the absence of in service evidence of 
hearing loss is not fatal to a claim for hearing loss.  See 
Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of 
a current hearing loss disability (i.e., one meeting the 
requirements of section 3.385, as noted above) and a 
medically sound basis for attributing such disability to 
service may serve as a basis for a grant of service 
connection for hearing loss.  See Hensley v. Brown, 5 Vet.  
App. 155, 159 (1993).  

Additionally, Board finds that given the nature of tinnitus, 
it would appear that the veteran is competent to testify that 
he does experience tinnitus.  

Even if the Board were to accept that the veteran does, in 
fact, current have impaired bilateral hearing that is 
considered a disability for VA purposes, and that he suffers 
from tinnitus (reported as being in his left ear), the claims 
for service connection for both bilateral hearing loss and 
for tinnitus would still have to must be denied because there 
is no medical evidence whatsoever of a medical relationship 
between any current hearing loss and/or tinnitus and the 
veteran's service.  In fact, the only competent medical 
opinions to address the relationship between hearing loss 
and/or tinnitus and the veteran's service, the May 2003 and 
March 2004 VA examiners, following a review of the veteran's 
claims file and reported history of in-service acoustic 
trauma, found that the veteran's bilateral hearing loss and 
tinnitus were not related to his period of service.   

Significantly, neither the veteran nor his representative has 
submitted or alluded to any competent (i.e., medical) 
evidence that would contradict the opinions of the May 2003 
and March 2004 VA examiners.  During his May 2005 Board 
hearing, the veteran testified that a "specialist" from the 
Charleston VAMC had told him that his hearing loss was 
related to a loud noise, but that the "specialist" did not 
otherwise relate the veteran's hearing loss or tinnitus, to 
service.  In any event, the Board emphasizes that the 
veteran's assertions of what a physician told him does not 
constitute a competent medical opinion of the required nexus.  
See Robinette v. Brown, 8 Vet. App. 69, 77-78 (1995).

The Board points out that it does not appear the RO has made 
a determination as to whether the veteran "engaged in combat 
with the enemy," nor did the RO discuss the applicability of 
38 U.S.C. § 1154(b); see also 38 C.F.R. § 3.304(d), to the 
veteran's claims.  Under those provisions, as noted 
previously, the Secretary is required to accept as sufficient 
proof of service connection satisfactory lay or other 
evidence, with respect to an injury or disease claimed to 
have been incurred during combat, even in the absence of 
official records to corroborate incurrence of the claimed 
injury or disease, provided that the evidence is consistent 
with the circumstances, conditions, or hardships of such 
service, and to resolve every reasonable doubt in favor of 
the veteran.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d) 
(2004).

However, even assuming the applicability of section 1154(b) 
to the veteran's claims-on the basis of his combat service 
in Vietnam-the Board points out that section 1154(b) does 
not obviate the requirement that the veteran submit medical 
evidence of a causal relationship between his current hearing 
loss and/or tinnitus, and his military service.  The claims 
file contains no such evidence in this appeal.  See Wade v. 
West, 11 Vet. App. 302, 305-6 (1998).  Hence, any error by 
the RO in not addressing section 1154(b) is not prejudicial 
to the veteran.  

The Board does not doubt the sincerity of the veteran's 
belief that his current hearing loss and tinnitus are related 
to his military service.  However, as a layperson without the 
appropriate medical training and expertise, he simply is not 
competent to provide probative (persuasive) evidence on a 
medical matter, such as whether a particular disability is 
related to service.  See Bostain v. West, 11 Vet. App. 124, 
127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) (a layman is generally not capable of opining on 
matters requiring medical knowledge).  As noted above, in the 
current appeal, the only competent evidence on that question 
with respect to each disability under consideration weighs 
against the claim.

Hence, the claims for service connection for bilateral 
hearing loss and for tinnitus must be denied.  In reaching 
this conclusion, the Board has considered the applicability 
of the benefit-of-the-doubt doctrine.  However, as the 
preponderance of the evidence is against each claim, that 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  




ORDER

Service connection for bilateral hearing loss is denied.  

Service connection for tinnitus is denied.  



	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


